Ellington, Judge.
A Carroll County jury convicted Terry Wayne Richardson of kidnapping with bodily injury, OCGA § 16-5-40, and rape, OCGA § 16-6-1. Richardson appealed to this court, and we affirmed in Richardson v. State, 256 Ga. App. 322 (568 SE2d 548) (2002).
1. The Supreme Court granted certiorari and reversed our finding in Division 1 that the trial court did not abuse its discretion in granting under Georgia’s rape shield law the State’s motion in limine to exclude any evidence about the victim’s relationship with her ex-boyfriend. Richardson v. State, 276 Ga. 639, 640-641 (1) (581 SE2d 528) (2003). Accordingly, our ruling in Richardson v. State, 256 Ga. *591App. at 323-325 (1), is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided July 30, 2003.
Gary R Bunch, for appellant.
Peter J. Skandalakis, District Attorney, Anne C. Allen, Kevin W. Drummond, Assistant District Attorneys, for appellee.
2. The Supreme Court also reversed our holding in Division 2 that “the right of confrontation does not require that the defendant be able to see witnesses as they testify.” (Citation and punctuation omitted.) Richardson v. State, 276 Ga. at 642 (2). Accordingly, our ruling in Richardson v. State, 256 Ga. App. at 325-326 (2), is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
3. The Divisions of our original opinion which the Supreme Court did not consider on certiorari, Divisions 3 and 4, stand unchanged. Richardson v. State, 256 Ga. App. at 326-327 (3), (4).

Judgment reversed.


Smith, C. J., and Eldridge, J., concur.